Citation Nr: 1607246	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from May 1983 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A Central Office hearing was scheduled in February 2016, but the hearing request was withdrawn by the Veteran.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In January 2016, prior to the promulgation of a decision, the Veteran indicated that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2008, the RO denied service connection for obstructive sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In January 2016, the Veteran faxed a statement to the Board.  The fax did not go through appropriately and the Board is unable to read the statement in its entirety.  Nonetheless, in February 2016, the representative submitted a statement wherein he stated that the Veteran had faxed a letter in January 2016 indicating that he would like to withdraw all issues from appeal.  It was requested that the Board withdraw/dismiss the appeal and return the claims file to the Agency of Original Jurisdiction (AOJ).  

As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issue of service connection for obstructive sleep apnea and it is dismissed.  


ORDER

The claim of entitlement to service connection for obstructive sleep apnea is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


